     Case: 1:17-md-02804-DAP Doc #: 1045 Filed: 10/15/18 1 of 5. PageID #: 26312



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DISTRICT

    In re: National Prescription Opiate Litigation             )
                                                               )
                                                               )
    This document relates to:                                  )
                                                               )    MDL No. 2804
    The County of Summit, Ohio, et al. v. Purdue Pharma        )
    L.P., et al.                                               )    Hon. Dan Aaron Polster
    Case No. 18-op-45090                                       )
                                                               )
                                                               )


                  NOTICE RELATING TO THE COURT’S ORDER
           REGARDING OBJECTIONS TO REPORT AND RECOMMENDATION

          The Manufacturer Defendants 1 hereby file this notice relating to the Court’s Order

Regarding Objections to Report and Recommendation (“R&R”) (Dkt. 1032) in order to

respectfully request that the Court permit the Manufacturer Defendants to file Objections that are

limited to 25 pages rather than 15 pages. The Manufacturer Defendants respectfully suggest that

this modest page extension shall allow the Manufacturer Defendants to most efficiently comply

with the Court’s directive that the parties “set forth clearly and concisely, [the] findings in the

Magistrate’s R&R that they believe are erroneous or contrary to law” and the bases and legal

support for such objections. Id. at 1. The Manufacturer Defendants’ request to file a 25-page

Objection – which is less than the 30 pages to which each party is presumptively entitled under

Local Rule 7.1(f) – is consistent with the Court’s “continued efforts to conserve judicial



1
  “Manufacturer Defendants” refers to Purdue Pharma LP, Purdue Pharma Inc., and The Purdue
Frederick Company Inc. (“Purdue”); Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson
Pharmaceuticals, Inc. (“Allergan/Actavis”); Watson Laboratories, Inc., Actavis Pharma, Inc.;
Actavis LLC; Teva Pharmaceuticals, USA, Inc.; and Cephalon, Inc. (“Teva”); Johnson & Johnson
(“J&J”) and Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and
Janssen Pharmaceutica, Inc. (“Janssen”); Endo Health Solutions Inc. and Endo Pharmaceuticals
Inc. (“Endo”); Insys Therapeutics, Inc. (“Insys”); and Mallinckrodt LLC (“Mallinckrodt”).
  Case: 1:17-md-02804-DAP Doc #: 1045 Filed: 10/15/18 2 of 5. PageID #: 26313



resources, … and promote the just and efficient conduct in this litigation” id., while also ensuring

that the Manufacturer Defendants are able to efficiently present their specific objections to the

Court and sufficiently preserve them for any further review.



Dated: October 15, 2018                       Respectfully submitted,

                                      By:    /s/ Mark S. Cheffo
                                             Mark S. Cheffo
                                             DECHERT LLP
                                             Three Bryant Park
                                             1095 Avenue of the Americas
                                             New York, NY 10036-6797
                                             Tel: (212) 698-3500
                                             Fax: (212) 698-3599
                                             Mark.Cheffo@dechert.com

                                             Attorney for Defendants PURDUE PHARMA L.P.,
                                             PURDUE PHARMA INC., THE PURDUE
                                             FREDERICK COMPANY INC., PURDUE
                                             PHARMA MANUFACTURING INC.

                                      By:    /s/ Jonathan L. Stern
                                             Jonathan L. Stern
                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             601 Massachusetts Ave., NW
                                             Washington DC 20001
                                             Phone: (202) 942-5000
                                             Fax: (202) 942-5999
                                             Jonathan.Stern@arnoldporter.com

                                             Attorney for Defendants ENDO
                                             PHARMACEUTICALS INC. and ENDO HEALTH
                                             SOLUTIONS INC.

                                      By:     /s/ Steven A. Reed
                                              Steven A. Reed
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              1701 Market Street
                                              Philadelphia, PA 19103
                                              Tel: (215) 963-5603
                                              Fax: (215) 963-5001
                                              Steven.reed@morganlewis.com



                                                 2
Case: 1:17-md-02804-DAP Doc #: 1045 Filed: 10/15/18 3 of 5. PageID #: 26314



                                  Attorney for Defendants TEVA
                                  PHARMACEUTICALS USA, INC.; CEPHALON,
                                  INC.; WATSON LABORATORIES, INC.; ACTAVIS
                                  LLC; and ACTAVIS PHARMA, INC.

                            By:   /s/ Charles C. Lifland
                                  Charles C. Lifland
                                  O’MELVENY & MYERS LLP
                                  400 South Hope Street
                                  Los Angeles, CA 90071
                                  Tel: (213) 430-6000
                                  Fax: (213) 430-6407
                                  clifland@omm.com

                                  Attorney for Defendants JOHNSON
                                  & JOHNSON, JANSSEN PHARMACEUTICALS,
                                  INC., ORTHO-MCNEIL-JANSSEN
                                  PHARMACEUTICALS, INC. N/K/A JANSSEN
                                  PHARMACEUTICALS, INC., and JANSSEN
                                  PHARMACEUTICA, INC. N/K/A JANSSEN
                                  PHARMACEUTICALS, Inc.
                            By:   /s/ Brien R. O’Connor
                                  Brien T. O’Connor
                                  ROPES & GRAY LLP
                                  Prudential Tower, 800 Boylston Street
                                  Boston, MA 02199-3600
                                  Telephone: (617) 235 4650
                                  Brien.O’Connor@ropesgray.com

                                  Attorney for Defendant MALLINCKRODT LLC

                            By:   /s/ J. Matthew Donohue
                                  J. Matthew Donohue
                                  HOLLAND & KNIGHT LLP
                                  2300 U.S. Bancorp Tower
                                  111 S.W. Fifth Avenue
                                  Portland, OR 97204
                                  Telephone: (503) 243-2300
                                  Facsimile: (503) 241-8014
                                  matt.donohue@hklaw.com

                                  Attorney for Defendant INSYS THERAPEUTICS,
                                  INC.

                            By:   /s/ Donna M. Welch
                                  Donna M. Welch



                                    3
Case: 1:17-md-02804-DAP Doc #: 1045 Filed: 10/15/18 4 of 5. PageID #: 26315



                                  KIRKLAND & ELLIS LLP
                                  300 North LaSalle
                                  Chicago, IL 60654
                                  Tel: (312) 862-2000
                                  Fax: (312) 862-2200
                                  donna.welch@kirkland.com

                                  Attorney for Defendants ALLERGAN PLC F/K/A
                                  ACTAVIS PLC and ALLERGAN FINANCE, LLC
                                  F/K/A ACTAVIS, INC. F/K/A WATSON
                                  PHARMACEUTICALS, INC.




                                    4
  Case: 1:17-md-02804-DAP Doc #: 1045 Filed: 10/15/18 5 of 5. PageID #: 26316



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th of October, 2018, I electronically filled the forgoing with

the Clerk of the Court by using the CM/ECF System. Copies will be served upon counsel of record

by, and may be obtained through, the Court CM/ECF systems.

Dated: October 15, 2018                      By:     /s/ Mark S. Cheffo
                                                     Mark S. Cheffo
                                                     DECHERT LLP
                                                     Three Bryant Park
                                                     1095 Avenue of the Americas
                                                     New York, NY 10036
                                                     Tel: (212) 698-3500
                                                     Mark.Cheffo@dechert.com




                                                5
